DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peddada et al. U.S. Pub. No. 20190340251 (hereinafter Peddada) in view of Yoon U.S. Pub. No. 20190272381 (hereinafter Yoon).

As per claim 1, Peddada discloses a system associated with cloud environment security, comprising: 

(b) a secure landscape transfer computer platform, coupled to the primary landscape domain, the secure landscape transfer computer platform comprising (Peddada: figure 6 and [0064]-[0070]; [0107]-[0108]: data migration module):
	a memory storing processor-executable program code; and
	a processor to execute the processor-executable program code in order to pause the secure landscape transfer computer platform to: 
(i) retrieve the secure credentials from the primary database, including extracting the credentials from the primary database (Peddada: [0080]: extract data from first database; [0034]: Personally identifiable information/credentials); 
(ii) decrypt the secure credentials at the primary landscape using the primary landscape key (Peddada: [0108]: decrypt data using first database specific key/primary landscape key); 
(iii) encrypt the secure credentials using a transport key (Peddada: [0109]: re-encrypt the data with temporary encryption key/transport key); 
(iv) arrange for the transfer of the secure credentials encrypted with the transport key to the secondary landscape domain (Peddada: [0111]: transmit the data encrypted using temporary key/transport key to second database); and
(v) transfer of the secure credentials encrypted with the transport key to the secondary landscape domain (Peddada: [0111]: transfer the data to secondary database).
	Peddada discloses the transport key being available on the primary landscape domain and a secondary landscape domain after the encrypted data and encrypted transport key is sent to the second database (Peddada: [0130]-[0134]).  Peddada does not explicitly disclose whether the symmetric 

As per claim 2, Peddada as modified discloses the system of claim 1. Peddada further discloses wherein the transferred secure credentials are decrypted at the secondary landscape domain using the transport key, encrypted at the secondary landscape domain with a secondary landscape key that is different from the primary landscape key, and the encrypted secure credentials is stored into the secondary database at the secondary landscape domain (Peddada: [0130]-[0134]: decrypt the data using the temporary key/transport key and re-encrypt the data using database specific key/secondary landscape key associated with the second database). 
As per claim 4, Peddada as modified discloses the system of claim 1. Peddada further discloses wherein said arranging to transfer is associated with replicating the secure credentials to a domain database in the secondary landscape (Peddada: [0026]: storing copies of the data at different data center; [0034]: sensitive information such as PII and confidential data). 
As per claim 5, Peddada as modified discloses the system of claim 4. Peddada as modified further discloses wherein the secure credentials is associated with at least one of: (i) a user name, (ii) a 
As per claim 6, Peddada as modified discloses the system of claim 1. Peddada as modified further discloses wherein the secure landscape transfer computer platform includes at least one of: (i) a replication service, (ii) an orchestrator, and (iii) a crypto service (Peddada: figure 6 and [0064]-[0070]: migration module/orchestrator). 
As per claim 7, Peddada as modified discloses the system of claim 1. Peddada as modified further discloses wherein the cloud environment security is associated with at least one of: (i) a disaster recovery service, (ii) a replication service, and (iii) a global traffic management service (Peddada: [0026]: data at data center may be backed up by copies of the data at different data center; [0064]-[0070]: migration module including extraction module to replicate data file to be transmitted to second database).

As per claim 8-9, 11-16 and 18-20, claims 8-9, 11-16 and 18-20 encompass similar scope as claims 1, 2 and 4-7. Therefore, claims 8-9, 11-16 and 18-20 are rejected based on the same reason set forth above in rejecting claims 1, 2 and 4-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Peddada in view of Yoon and further in view of Halter et al. U.S. Pub. No. 20180343300 (hereinafter Halter).

As per claim 3, 10 and 17, Peddada discloses the system/method/medium of claims 1, 8 and 15 respectively. Peddada discloses migrating sensitive information from one database to another database in a mulit-tenant setting (Peddada: [0106]-[0111]), wherein the secondary landscape comprises a disaster recovery landscape, and said arranging to transfer is associated with transporting the passwords to a domain database in the disaster recovery landscape (Peddada: [0026]: copies are backed up at different data center; [0034]: sensitive information are encrypted and transported to a second database). Peddada does not explicitly disclose wherein the secure credentials comprises passwords. However, Halter discloses data migration system that migrate sensitive information such as passwords to be backed up in another database (Halter: [0038]: the migration package including password). It would have been obvious to one having ordinary skill in the art to migrate or back up sensitive information such as password to another database for recovery later because they are analogous art involving transferring data from one database to another. The motivation to combine would be to ensure sensitive information can be recovered without compromising data security.



Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argues that the prior art of record does not disclose transport key that is available to both primary and secondary databases. However, new reference Yoon is relied upon to disclose exchanging symmetric key in advance prior to transferring data retrieved from database. 
Regarding 35 U.S.C. 101 rejection, the rejection is withdrawn in light of the Amendment filed on 7/27/21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN HON (ERIC) CHEN whose telephone number is (571)272-3789.  The examiner can normally be reached on Monday to Thursday 9am- 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/              Primary Examiner, Art Unit 2431